PER CURIAM.
The petition herein was defective and the court below without jurisdiction, in that the petitioner’s interest is stated as *3being that of “landlord,” and not within the requirements of section 2235 of the Code of Civil Procedure. Engel, Heller & Co. v. Elias Brewing Co., 37 Misc. Rep. 480, 482, 75 N. Y. Supp. 1080. Objection thereto and therefor was raised before the court below, and is urged here as a ground for the reversal of the final order upon which the possession of the premises, No. 12 Bayard street, this city, was awarded in this summary proceeding. The order must therefore be reversed.
Einal order reversed, with costs to the appellant.